862 F.2d 870Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wayne Thomas JOHNSON, Plaintiff-Appellant,v.Vivian REYNOLDS;  Marion County, Defendants-Appellees.
No. 88-7746.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 18, 1988.Decided:  Nov. 17, 1988.

Wayne Thomas Johnson, appellant pro se.
Joseph Crouch Coleman, for appellees.
Before WIDENER and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Wayne Thomas Johnson appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Johnson v. Reynolds, C/A No. 87-1776 (D.S.C. Aug. 17, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.